Citation Nr: 1311036	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  07-20 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral pes planus with hallux valgus.

2.  Entitlement to service connection for a bilateral pes planus with hallux valgus.

3.  Entitlement to service connection for a ventral hernia, to include as secondary to various service-connected and nonservice-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 1970 and from January 1977 to January 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a November 2006 rating decision from the RO in Louisville, Kentucky.

In July 2007, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Louisville RO.  A transcript of this hearing was prepared and associated with the claims file.

The issues were previously remanded by the Board in December 2010 for additional development.  

The issues of entitlement to service connection for bilateral pes planus with hallux valgus and entitlement to service connection for a ventral hernia, to include as secondary to various service-connected and nonservice-connected disabilities, is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 1988, the RO denied the Veteran's claim of entitlement to service connection for bilateral pes planus with hallux valgus. 

2.  The evidence associated with the claims folder subsequent to the RO's February 1988 decision has not been previously submitted to agency decisionmakers, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service-connection for bilateral pes planus with hallux valgus.


CONCLUSIONS OF LAW

1.  The February 1988 RO rating decision that denied the Veteran's claim for service connection for bilateral pes planus with hallux valgus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2012).

2.  As evidence received since the RO's February 1988 denial is new and material, the criteria for reopening the Veteran's claim for service connection for bilateral pes planus with hallux valgus are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  

In this case, the Veteran's application to reopen the claim for service connection for bilateral pes planus with hallux valgus was received in February 2006.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in April 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  To the extent that this claim has been reopened, any failure of VA to provide the Veteran the specific notice requirements concerning new and material evidence, as addressed in Kent v. Nicholson, 20 Vet. App. 1 (2006), is harmless error.

New and Material Evidence

The RO denied the Veteran's claims of entitlement to service connection for bilateral pes planus with hallux valgus in February 1988 on the basis that the Veteran's pes planus is a congenital disorder that cannot be service connected.  The Veteran was notified of the unfavorable decision but did not submit a Notice of Disagreement (NOD) or otherwise indicate disagreement within one year.  As such, the February 1988 rating decision is final.  38 U.S.C.A. § 7105(c).

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the February 1988 denial includes statement from the Veteran and a January 2011 VA examination report during which the Veteran reported he did not have hallux valgus during service but had symptoms of it including recurrent calluses.  Consequently, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral pes planus with hallux valgus.  Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral pes planus with hallux valgus are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To that extent, the appeal is granted.


ORDER

New and material evidence has been received to reopen the claim for service connection for bilateral pes planus with hallux valgus; to this extent, the appeal is granted.


REMAND

The Board finds additional development is necessary to make a decision on the issues of entitlement to service connection for a ventral hernia, claimed as residual to various service-connected and non-service-connected disabilities, and entitlement to service connection for pes planus of the bilateral feet with hallux valgus.

Turning to the latter issue first, the Board notes that the December 2010 Board remand stated that the Veteran should be scheduled for another VA examination for a nexus opinion.  During a January 2011 VA examination, the examiner found that the Veteran's pes planus existed prior to enlistment and is not related to military service.  It is his opinion that the Veteran's condition of bilateral pes planus was not caused by or a result of or permanently aggravated by service or otherwise related to any incident of service since by the Veteran's own admission it is a congenital condition that existed prior to enlistment.  Hallux valgus was not diagnosed in service and, therefore, it was not caused by or a result of or permanently aggravated by service or otherwise related to any incident of service.  

The Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002).  The law further provides that the burden to show no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  

However, the Court has held that the presumption of soundness does not apply to congenital defects because such defects are not considered diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 Vet. App. 390, 396-97  (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  A congenital or developmental defect generally may not be service-connected as a matter of law; however, service connection may be granted if such a defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn, 8 Vet. App. at 516; Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).

Though the examiner reported the Veteran claimed that his flat feet existed prior to service and that it is congenital, it is unclear whether the disorder is more appropriately characterized as a congenital defect or disease.  As noted, if his pes planus is most appropriately considered a congenital defect, the presumption of soundness would not apply as it would not be considered a disease or injury for VA compensation purposes.  Furthermore, the examiner's opinion that the Veteran's hallux valgus was not related to service because it was not diagnosed in service is incomplete as the examiner failed to give an etiology of the Veteran's hallux valgus and failed to give rationale for this opinion. 

Finally, the Board notes that the Veteran's claim of entitlement to service connection for a ventral hernia is based on the contention that the hernia occurred secondary to various disabilities, including disabilities of the feet.  Therefore, the Board finds that adjudication of this claim must be deferred pending resolution of his claim of entitlement to service connection for pes planus with hallux valgus.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain outstanding records of treatment received by the Veteran for the disabilities at issue from VA and non-VA medical providers.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  After all records/responses received are associated with the claims file; the RO should return the claims file to the examiner who performed the January 2011 VA examination of the Veteran to respond to the following inquiries.

a.)  As to the Veteran's pes planus and/or hallux valgus, the examiner should offer an opinion as to whether each condition is most appropriately characterized as a congenital disease, congenital defect, or the result of an acquired disease or injury?  In determining whether either condition is a defect, as opposed to a disease or injury, the examiner should expressly consider the following definitions provided by VA's General Counsel:

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  

b.)  If it is determined that pes planus and/or hallux valgus is a disease or injury, the following opinion should be provided:

Did either disorder clearly and unmistakably exist prior to his active service and clearly and unmistakably undergo no permanent increase in severity as a result of his military service? 

c.)  If it is determined that pes planus and/or hallux valgus is a defect, the following opinion should be provided:

Is there a 50 percent or better probability that the Veteran developed superimposed disability as a consequence of military service?  

d.)  If either pes planus or hallux valgus are found to be the result of acquired disease or injury that did not preexist service, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that such disorder related to any injury, disease or event incurred during service.  A complete rationale for any opinion must be provided.

If the January 2011 VA examiner is no longer available, the claims folders should be provided to another examiner who should be requested to provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

The entire claims file must be made available to the examiner, and the reports of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  The rationale for the opinions must also be provided.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


